 
 
I 
112th CONGRESS
1st Session
H. R. 629 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2011 
Mr. Cleaver introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to modify the private activity bond rules to except certain uses of intellectual property from the definition of private business use. 
 
 
1.Certain scientific uses excepted from private business use for private activity bonds 
(a)In generalParagraph (6) of section 141(b) of the Internal Revenue Code of 1986 (defining the term private business use) is amended by adding the following new subparagraph: 
 
(C)Certain scientific research 
(i)ExceptionFor purposes of this subsection, the term private business use shall not include the receipt by a person (other than a natural person) of a right to intellectual property created by scientific (within the meaning of section 501(c)(3)) research conducted by a governmental unit or 501(c)(3) organization, if one or more governmental units or 501(c)(3) organizations control (as defined in section 512(b)(13)(D)) such person. 
(ii)Effect on ownership requirementThe receipt of a right described in clause (i) by a person described therein shall not cause a bond to fail to satisfy section 145(a)(1)..  
(b)Effective dateThe amendment made by this section shall apply to any receipt of intellectual property after the date of the enactment of this Act. 
 
